Case 1:18-cr-00802-CM Document 203 Filed 06/04/20 Page 1of5

AQ 245B (Rev. 09/19) Judgment in a Criminal Case (form modified within District on Sept. 30, 2019)
Sheet |

UNITED STATES DISTRICT COURT

Southern District of New York

)
UNITED STATES OF AMERICA ) JUDGMENT IN A CRIMINAL CASE
Vv. )
VICTOR HIDALGO Case Number: 18 CR 802-02 (CM)
USM Number: 86287-054
) Sam Schmidt
) Defendant's Attorney
THE DEFENDANT:
Wj pleaded guilty to count(s) { ;
[] pleaded nolo contendere to count(s) - a
which was accepted by the court.
CJ was found guilty on count(s) - 7 a oo a
after a plea of not guilty.
The defendant is adjudicated guilty of these offenses:
Title & Section Nature of Offense Offense Ended Count
21USC846,841(b)(1)(B) | Consp. to Dist. & Possess w/Intent to Dist. Heroin 10/31/2018 1
The defendant is sentenced as provided in pages 2 through ss of this judgment. The sentence is imposed pursuant to
the Sentencing Reform Act of 1984.
[] The defendant has been found not guilty on count(s) a oe ee a
WiCount(s) if any open _  Ois Ware dismissed on the motion of the United States.

__ It is ordered that the defendant must notify the United States attormey for this district within 30 ae of any change of name, residence,
or mailing address until all fines, restitution, costs, and special assessments imposed by this judgment are fully paid’ If ordered to pay restitution,
the defendant must notify the court and United States attorney of material changes in economic circumstances.

6/4/2020

Date of Imposition of Judgment

fh Ww, h he. P F

ooh a Fs , he %
am a aA! FF Nia

Signature of Judge
Colleen McMahon, Chief Judge
Name and Title of Judge a

DOCUMENT © gr | 6/4/2020

VAC ALL : : Date

 
Case 1:18-cr-00802-CM Document 203 Filed 06/04/20 Page 2 of 5

AO 245B (Rev. 09/19) Judgment in Criminal Case
Sheet 2 — Imprisonment

Judgment — Page 2
DEFENDANT: VICTOR HIDALGO
CASE NUMBER: 18 CR 802-02 (CM)

IMPRISONMENT

The defendant is hereby committed to the custody of the Federal Bureau of Prisons to be imprisoned for a

total term of:
ONE HUNDRED TWENTY (120) MONTHS

Mj The court makes the following recommendations to the Bureau of Prisons:

of 5

The Court recommends that the Bureau of Prisons incarcerate defendant in the New York metropolitan area, to
promote family visitation. The BOP is to provide defendant with medical care for, among other ailments, his high blood

pressure and gout.

¥) The defendant is remanded to the custody of the United States Marshal.

(] The defendant shall surrender to the United States Marshal for this district:
1 at ;  Oam OO pm. on
L] as notified by the United States Marshal.

L] The defendant shall surrender for service of sentence at the institution designated by the Bureau of Prisons:
L] before 2 p.m. on
CL] as notified by the United States Marshal,

L] as notified by the Probation or Pretrial Services Office.

RETURN
I have executed this judgment as follows:
Defendant delivered on - - ; _ to
at ss , with a certified copy of this judgment.
‘UNITED STATES MARSHAL
By

DEPUTY UNITED STATES MARSHAL

 
Case 1:18-cr-00802-CM Document 203 Filed 06/04/20 Page 3 of 5

AO 245B (Rev. 09/19) Judgment in a Criminal Case

Sheet 3 — Supervised Release
Judgment—Page 3 of “5

DEFENDANT: VICTOR HIDALGO
CASE NUMBER: 18 CR 802-02 (CM)

SUPERVISED RELEASE

Upon release from imprisonment, you will be on supervised release for a term of:

Sn

lod

LA

on

Since defendant will deported at the end of his custodial sentence, the Court declines to impose a term of Supervised
Release.

MANDATORY CONDITIONS

You must not commit another federal, state or local crime.

You must not unlawfully possess a controlled substance.

You must refrain from any unlawful use of a controlled substance. You must submit to one drug test within 15 days of release from
imprisonment and at least two periodic drug tests thereafter, as determined by the court.

C] The above drug testing condition is suspended, based on the court's determination that you
pose a low risk of future substance abuse. (check if applicable)
L) You must make restitution in accordance with 18 U.S.C. §§ 3663 and 3663A or any other statute authorizing a sentence of
restitution. (check if applicable)
L) You must cooperate in the collection of DNA as directed by the probation officer, (check ifapplicable)
(J You must comply with the requirements of the Sex Offender Registration and Notification Act (34 U.S.C. § 20901, e¢ seq.) as

directed by the probation officer, the Bureau of Prisons, or any state sex offender registration agency in the location where you
reside, work, are a student, or were convicted of a qualifying offense. (check ifapplicable)

(_} You must participate in an approved program for domestic violence. (check if applicable)

You must comply with the standard conditions that have been adopted by this court as well as with any other conditions on the attached

page.
Sheet 5 — Criminal Monetary Penalties
Judgment— Page 4 of 5

DEFENDANT: VICTOR HIDALGO
CASE NUMBER; 18 CR 802-02 (CM)

CRIMINAL MONETARY PENALTIES

The defendant must pay the total criminal monetary penalties under the schedule of payments on Sheet 6.

 

Assessment Restitution Fine AVAA Assessment* JVTA Assessment**
TOTALS $ 100.00 $ $ $ $
[| The determination of restitution is deferred until __. An Amended Judgment in a Criminal Case (AO 245C) will be
entered after such determination,
L] The defendant must make restitution (including community restitution) to the following payees in the amount listed below.
If the defendant makes a partial payment, each pales shall receive an apEroeniely Pe ortioned payment, unless specified otherwise in
the priority order or percentage payment column below. However, pursuant to 18 U.S.C. § 3664(i), all nonfederal victims must be paid
before the United States is paid.
Name of Payee Total Loss*** Restitution Ordered Priority or Percentage
TOTALS $ _ 0.00 $ - 0.00
Restitution amount ordered pursuant to plea agreement $
The defendant must pay interest on restitution and a fine of more than $2,500, unless the restitution or fine is paid in full before the
fifteenth day after the date of the judgment, pursuant to 18 U.S.C. § 3612(f). All of the payment options on Sheet 6 may be subject
to penalties for delinquency and default, pursuant to 18 U.S.C. § 3612(g).
L] The court determined that the defendant does not have the ability to pay interest and it is ordered that:

() the interest requirement is waived for the (C) fine () restitution.

(]_ the interest requirement for the {) fine () restitution is modified as follows:

* Amy, Vicky, and Andy Child Pornography Victim Assistance Act of 2018, Pub. L. No, 115-299,
** Justice for Victims of Trafficking Act of 2015, Pub. L. No. 114-22.

*** Findings for the total amount of losses are required under Chapters 109A, 110, 110A, and 113A of Title 18 for offenses committed on
or after September 13, 1994, but before April 23, 1996.

 
AO 245B (Rev. 09/19)  Judgm@AS@cdmnkBxGkeOO802-CM Document 203 Filed 06/04/20 Page 5of5

Sheet 6 — Schedule of Payments

Judgment — Page 5 of 5
DEFENDANT: VICTOR HIDALGO
CASE NUMBER: 18 CR 802-02 (CM)

SCHEDULE OF PAYMENTS
Having assessed the defendant's ability to pay, payment of the total criminal monetary penalties is due as follows:
A | Lumpsum payment of$ 100.00 due immediately, balance due

Lj) _ not later than a a or
(J inaccordancewith (] C, [J] D, (QJ E,or CL] F below; or

B  () Payment to begin immediately (may be combined with (CIC, [J)D,or  ()F below); or
C (©) Payment in equal (e.g., weekly, monthly, quarterly) installments of $ over a period of
(e.g., months or years), to commence (e.g.. 30 or 60 days) after the date of this judgment; or
D (©) Payment in equal fe.g., weekly, monthly, quarterly) installments of $ over a period of
fe.g., months or years), to commence (e.g., 30 or 60 days) after release from imprisonment to a

term of supervision; or

E (Payment during the term of supervised release will commence within fe.g., 30 or 60 days) after release from
imprisonment. The court will set the payment plan based on an assessment of the defendant's ability to pay at that time; or

F (J Special instructions regarding the payment of criminal monetary penalties:

Unless the court has expressly ordered otherwise, if this judgment imposes imprisonment, payment of criminal monetary penalties is due during
the period of imprisonment. All criminal monetary penalties, except those payments made through the Federal Bureau of Prisons’ Inmate
Financial Responsibility Program, are made to the clerk of the court.

lhe defendant shall receive credit for all payments previously made toward any criminal monetary penalties imposed.

(1 Joint and Several

Case Number

Defendant and Co-Defendant Names Joint and Several Corresponding Payee,
(including defendant number) Total Amount Amount if appropriate

[J The defendant shall pay the cost of prosecution.
L] The defendant shall pay the following court cost(s):

L] The defendant shall forfeit the defendant's interest in the following property to the United States:

Payments shall be appried in the following order: (1) assessment, (2) restitution principal, (3) restitution interest, (4) AVAA assessment,

(5) fine principal, (6) fine interest, (7) community restitution, (8) JVTA assessment, (9) penalties, and (10) costs, including cost of
prosecution and court costs.

 

 
